The Honorable Shane Broadway State Senator 201 S.E. 2nd Street Bryant, AR 72022
Dear Senator Broadway:
You have requested my opinion concerning "telephone card scratch games."
You state that "telephone scratch cards" are apparently being sold in certain convenience stores in Arkansas. It is my understanding that the purchaser pays a face amount for the telephone card and scratches off the plastic-like covering to reveal whether he or she is the winner of a bigger prize. You have provided me with copies of such cards.
Your question is:
Is this telephone card scratch game scheme constitutional?
RESPONSE
I must decline to respond to your question at this time. It has come to my attention that this matter is currently under investigation, and litigation appears to be imminent.
Although I have a statutory duty to render my opinion to members of the legislature and various state officials regarding matters of state law,see A.C.A. § 25-16-706 (Repl. 2002), my office adheres to a long-standing policy against issuing opinions concerning matters that are the subject of pending litigation, or that are the subject of litigation that appears to be imminent. This policy of declining to address such issues is based primarily upon the separation of powers doctrine. See, e.g., Ops. Att'y Gen. Nos. 2004-102; 2004-034; 2003-311; 2003-294; 2003-233; 2003-182; 2003-032; 2002-302; 99-389; 97-329; 97-105. Any opinion issued from my office would constitute executive comment on matters that are properly decided by a judicial body. Because your question clearly relates to a matter that is the subject of impending litigation, any answer to your question must be provided in the judicial forum.
For this reason, I must decline to address your question at this time.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General